United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 08-1692
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Eastern District of Arkansas.
Henry Jones,                               *
                                           *             [PUBLISHED]
             Appellant.                    *

                                 ________________

                                 Submitted: April 17, 2008
                                     Filed: April 25, 2008
                                 ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Henry Jones appeals the district court's1 denial of his motion for a reduction of
his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the
United States Sentencing Guidelines Manual (USSG), which reduced the base offense
levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
        The top of Mr. Jones's originally calculated guidelines range was less than the
statutory mandatory minimum sentence for the quantity of crack involved in his
conviction, so that his final originally calculated guidelines range was the statutorily
required minimum sentence of 120 months. See USSG § 5G1.1(b); 21 U.S.C. §§ 846,
841(b). In considering a reduction to a defendant's term of imprisonment under
§ 3582(c)(2), the district court must determine the guidelines range as if the relevant
amendment had been in place at the time of the original sentencing, and it may
consider only the retroactive amendment in determining the amended guidelines
range. See United States v. Hasan, 245 F.3d 682, 684-85 (8th Cir.) (en banc), cert.
denied, 534 U.S. 905 (2001); USSG § 1B1.10(b)(1) (Suppl. Mar. 3, 2008). In Mr.
Jones's case, both his original guidelines range and any guidelines range calculated
under the new amendments are the same–the statutory minimum sentence of 120
months. The district court properly concluded that Jones's guidelines range was
unaffected by the recent amendments to the crack quantity guidelines because of the
statutory mandatory minimum, USSG § 5G1.1(b), and therefore Mr. Jones was not
entitled to a reduction of his sentence, see § 1B1.10(b)(2)(A) (district court may not
reduce the defendant's sentence below the minimum of the amended guidelines range);
id., comment. (n.1(A)(ii)) (reduction not authorized if the retroactive amendment does
not lower the defendant's applicable guidelines range because of a statutory provision,
e.g., a statutory mandatory minimum sentence).

     The district court's judgment denying Mr. Jones any relief pursuant to the new
amendments is summarily affirmed. See 8th Cir. R. 47A(a).
                      ______________________________




                                          -2-